Case 7:19-mj-02812 Document 1. Filed on 11/18/19 in TXSD_ Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

 

Goes
FiteD UNITED STATES DISTRICT CouRT
* NOV 18 2019 , sD)

Southern District of Texas

David J. Bradley, Cierk

 

United States of America )
vo )
Rodrgio HERNANDEZ ) Case No. Mi -\%- 28472 -™4
YOB: 1990 Citizenship: United States ) ‘
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant i in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of __ November 17, 2019 in the county of Hidalgo in the
Southern _ District of Texas , the defendant(s) violated:
Code Section . ae Offense Description
18 USC Section 554 Did knowingly and unlawfully export or attempt to export from the United

States; any merchandise, article, or object, to wit: one (1) 38 Super pistol, as
defined by the United States Munitions List, contrary to any law or regulation
-of the United States, in that the Defendant had not obtained a license or
written authorization for such export, in violation of Title 22, United States
Code, Sections 2778(b)(2) and 2778(c) and Title 22,. Code of Federal
Regulations, Sections 121.1,123.1,'127.1 and 127.3 all in violation of Title 18,
United States Code, Section 554.

This criminal complaint is based on these facts:
See Affidavit

@ Continued on the attached sheet.

een MZ

Lie ——— Ryan McTaggart Special Agent HSI

Printed name and title

" ~ Complainant ’s signature

Sworn to before me and signed in my presence.

Date: WW 28 o- B! Yao A aa
. fla f tam 24 , ° Judge's signature

McAllen, Texas . Juan F. Alanis United States Magistrate Judge
Printed name and title

 

 

City and state:
 

Case 7:19-mj-02812 Document1 Filed on 11/18/19 in TXSD_ Page 2 of 2

Affidavit

On November 17, 2019, a vehicle Chevrolet sedan bearing Texas license plate (HYG3783) was
encountered by Customs and Border Protection Officers (CBPOs) while traveling outbound from
the United States into Mexico at the Anzaldua, Texas, Port of Entry. CBPOs received a negative
declaration for firearms, narcotics, and currency in excess of $10,000.00 USD from the driver
and sole occupant of the vehicle, Rodrigo HERNANDEZ.

The vehicle was referred for an outbound inspection and during the inspection CBPOs located
approximately four hundred (400) rounds of 7.62 x 39 caliber ammunition and one (1) 38 Super

Pistol with magazines.

On November 17, 2019, HERNANDEZ, under rights advisement and waiver, stated
HERNANDEZ purchased the firearm and-the ammunition and placed them inside of the vehicle
in order to smuggle the fire and ammunition to Mexico and HERNANDEZ stated
HERNANDEZ knew it was illegal to smuggle firearms and ammunition into Mexico.

According to the Department of State, Office of Defense Trade Controls Compliance (DTCC), a
38 Super Pistol is determined to be a defense article described on the United States Munitions
List (USML) and regulated for export pursuant to the Arms Export Control Act (22 U.S.C.

2778).
